Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-20-21 has been entered.
    Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Lee (US 20190340775 A1), which teaches the newly added amendment. See rejection below.
Allowable Subject Matter
Claims 5-18 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 20190349571 A1) in view of Appia (US 20170195564 A1) in view of Lee (US 20190340775 A1).
Regarding claim 1, Herman teaches a system on a chip (SoC), comprising: receive a stream of received depth measurements (e.g. the image generator 110 generates a three-dimensional point cloud using measurements from the sensors 104. The image generator 110 then transforms the three-dimensional point cloud into a voxel depth map or per pixel depth map- para. 29); generate a virtual bowl surface based on the stream of received depth measurements (e.g. The projection surface 202 is a virtual object that is defined to so that the boundary of the projection surface 202 is a distance from the vehicle 100 in a bowl shape. That is, the projection surface 202 is representative of a curved surface that surrounds the vehicle 100- para. 19 and 30); by: determining whether to update a previous virtual bowl surface having a first bowl depth to an updated virtual bowl surface having a second bowl depth based on the stream of received depth measurements (e.g. However, when an object approaches or intersects the projection surface (e.g., crosses the virtual boundary) the object becomes increasingly distorted eventually resulting in the generated isometric images to be incomprehensible. Because this vehicle feature is commonly used in parking situations 
Herman fails to teach a digital signal processor (DSP) and generate a bowl to physical camera mapping based on the virtual bowl surface and a graphics processing unit (GPU) coupled to the DSP, the GPU configured to: receive a first texture; receive a 
In the same field of 3D imaging, Appia teaches a digital signal processor (DSP) - (fig. 8); and generate a bowl to physical camera mapping based on the virtual bowl surface (e.g. Synthesis creates the stitched output image using the mapping encoded in the geometric LUT- para. 28 and 36) and a graphics processing unit (GPU) coupled to the DSP (fig. 8), the GPU configured to: receive a first texture; receive a second texture; and perform physical camera to virtual camera transformation on the first texture and on the second texture, based on the bowl to physical camera mapping, to generate an output image (e.g. This bowl can be any smooth varying surface. In this particular representation, a bowl 200 is used that is flat 201 in the regions near the car and curved away from the car, as indicated at 202, 203 for the front and back, respectively. In this example, the bowl may curve up only slightly on each side, as indicated at 204. Other bowl shapes may be used on other embodiments. FIG. 3 illustrates an example scene overlaid on the 3D bowl mesh 200 of FIG. 2. In this example, an image of a vehicle 325 is superimposed over the scene on mesh 200. Vehicle image 325 may be used to represent the position of the vehicle on which the set of cameras is mounted- para. 29-30). The scene “overlaid on the 3D bowl mesh” reads on the first texture as claimed. If one skilled can overlay a first mesh, it is obvious to overlay a second mesh. This is standard 3D imaging techniques known in the art. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D imaging around cars.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Herman with the features of bowl mapping as taught by Appia. The motivation would have been to assist the driver in parking the vehicle safely by allowing him/her to see a top-down view of the 360 degree surroundings of the vehicle (para. 4).
Herman as modified by Appia fails to explicitly teach a comparison of a previous depth of a previous object with a depth of a first object.
In the same field of vehicle depth imaging, Lee teaches a comparison of a previous depth of a previous object with a depth of a first object (e.g. If the difference meets and/or exceeds the threshold difference (e.g., the difference between the two estimates is 3 meters and the detected object is a passenger vehicle associated with a threshold difference of 2 meters), the techniques may choose one of the primary depth estimate or the secondary depth estimate by: comparing the first depth estimate and the second depth estimate to an output of a monocular image model (e.g., a machine-learned model that takes an estimated height of the detected object and/or a classification of the detected object as input and outputs a probability distribution of depths that, for a specific depth measurement, identifies a probability density that the depth measurement corresponds to the object); comparing a first density of LIDAR points associated with the first depth estimate to a second density of LIDAR points associated with the second depth (e.g., to identify which is associated with a greater density and/or greater number of LIDAR points); and/or comparing the first depth estimate and the second depth estimate to an object track associated with the object. In some examples, an object track may include previous positions of a detected object, a velocity of the detected object, and/or a predicted position and/or velocity of the detected object. In some examples, one of the primary depth estimate or the secondary depth estimate may be identified as the output depth estimate to be associated with the detected object. In some examples, the other of the two may be discarded or associated with an occluding object- para. 22). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use vehicle safety imaging. For example, Herman’s para. 19-20, which senses the surrounding environment while in a “structure-of-motion technique” and/or in “parking situations” would be common sense and easy to envision with success with compared depth values of objects. This is plain common sense to one skilled. For example, how can a driver make parking corrections while moving if the virtual bowl is not update during movement?
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Herman as modified by Appia with the features of depth thresholds as taught by Lee. The motivation would have been provide for more accurate depth estimates of objects by accounting for LIDAR data of occluding objects (para. 13).
Regarding claim 2, see the rejection of claim 1 above. Herman as modified by Appia and Lee further teaches wherein the DSP is further configured to store the bowl to physical camera mapping in the memory, and the GPU is further configured to retrieve the bowl to physical camera mapping from the memory (e.g. the mesh tables may generated once and could be stored in non-volatile memory- Appia- para. 66).
Regarding claim 3, see the rejection of claim 1 above. Herman as modified by Appia and Lee further teaches further comprising an image signal processor (ISP) coupled to the GPU, the ISP configured to process an input texture from a first physical camera, to generate the first texture (Appia: para. 18, 29 and 30)
Regarding claim 4, see the rejection of claim 1 above. Herman as modified by Appia and Lee further teaches wherein the GPU is further configured to output the output image to a display (e.g. An output image is synthesized for the display screen- Appia: abstract).
Claim(s) 19 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Herman teaches a method to carry out the invention (abstract).
Regarding claim 20, see the rejection of claim 1 above. Herman as modified by Appia and Lee further teaches wherein the generating of the virtual bowl surface further includes: determining the depth of the first object based on the stream of received depth measurements; and determining the second bowl depth of the updated virtual bowl surface based on the depth of the first object (Herman: para. 19-20). Even though Herman does not explicitly use the phraseology of an updated “second bowl”, it is implied by Herman’s para. 19-20, which senses the surrounding environment while in a “structure-of-motion technique” and/or in “parking situations”. This is plain common sense to one skilled, to update the imaging from the sensors while the vehicle is in motion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613